Citation Nr: 1404215	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  12-13 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, to include post traumatic stress disorder (PTSD), major depressive disorder, depression, and anxiety.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to February 1960.  

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified during an August 2013 hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of that hearing is included in the claims file.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure complete review of the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

The Board finds that additional development is required prior to adjudication of the Veteran's claim on appeal.  

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  An examination is required when (1) there is competent evidence of a current disability, (2) evidence establishing an in-service event, injury or disease, (3) an indication that the current disability may be associated with the in-service event, injury, or disease, and (4) insufficient evidence to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Based on the evidence of record, including VA treatment records which document a current diagnosis of major depressive disorder, the Veteran's lay statements and testimony regarding in-service personal assault and markers of MST including a request for transfer, and service treatment records which seem to corroborate the Veteran's testimony, the Board finds that the above requirements are met.  As the record lacks a clear medical nexus opinion from a qualified mental health examiner, there is insufficient competent medical evidence to decide the issue of entitlement to service connection for an acquired psychiatric disorder.  Therefore, a VA examination and opinion are needed to determine whether the Veteran has an acquired psychiatric disability that is etiologically related to her active service.  

Additionally, the record indicates that the Veteran has obtained private sector psychiatric treatment.  As such records may contain information pertinent to the Veteran's claim, an effort should be made to obtain and associate them with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all providers of psychiatric treatment and to provide releases for VA to attempt to secure complete records from all providers identified.  Obtain these records, as well as any VA treatment records that are not currently part of the record, and associate them with the claims folder.  If any identified provider does not respond to a request for records, or if such records are unavailable, document such and afford the Veteran with notice and an opportunity to provide VA with such records.  

2.  Schedule the Veteran for a VA psychiatric examination to obtain an opinion regarding the nature and etiology of any acquired psychiatric disability.  The entire claims file and a copy of this remand must be made available for review, and such review must be noted in the examination report.  All tests and studies deemed necessary by the examiner should be performed.  A complete rationale must be provided for all opinions rendered.  

Following review of the claims file and the examination, the examiner must identify all of the Veteran's psychiatric disabilities and provide a full multiaxial diagnosis pursuant to the American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  For each diagnosed acquired psychiatric disability, the examiner must indicate whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's acquired psychiatric disability is etiologically related to her active service.  

The examiner must specifically determine whether the Veteran's psychiatric symptoms meet the criteria for PTSD, with specific responses provided for each criterion.  If a diagnosis of PTSD is appropriate, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has PTSD that is based on an in-service personal assault stressor.  

In formulating the opinion, the examiner is asked to address whether any in-service or post-service markers are indicative of a personal assault.  The examiner is advised that actual corroboration of the claimed personal assault (e.g., by way of contemporaneous police reports, military disciplinary proceedings, etc.) is not dispositive as to the question of whether the assault occurred.  The Board is requesting that the examiner opine as to whether he or she believes that the Veteran sustained one or more personal assaults, as she has alleged, even without corroboration of the record.  

2.  After the above development, readjudicate the claim.  
If the benefit sought remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


